Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A device for transporting items, comprising: a generally cuboidal basket portion defining a cavity for receiving items, the basket portion having a base, an open top, two side walls spaced apart by a width of the basket portion and a front wall and a rear wall spaced apart from each other by a length of the basket portion; a front pair of legs pivotally attached to the basket portion at a first end of each front leg such that the front pair of legs is pivotable about a first axis, and wherein each of the front legs has a front leg length and wheel at a second end of each front leg, spaced from the first end by the front leg length; a rear pair of legs pivotally attached to the basket portion at a first end of each rear leg such that the rear pair of legs is pivotable about a second axis, and wherein each of the rear legs has a rear leg length and wheel at a second end of each rear leg, spaced from the first end by the rear leg length; and a handle pivotally attached to the basket portion such that the handle is pivotable around a third axis; wherein the device is configurable in a basket configuration and a trolley configuration; wherein in .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618